      Case 20-04064-drd        Doc 13 Filed 01/28/21 Entered 01/28/21 11:14:26                   Desc Jgmt
                                 sig by Judge w/o hearing Page 1 of 1

2jgmtwoh (5/19)
                            UNITED STATES BANKRUPTCY COURT
                             WESTERN DISTRICT OF MISSOURI

 In Re: Carol Linda Dille                                   Bankruptcy Case No.
 Debtor                                                     18−42994−drd7

 United States Trustee
    Plaintiff(s)                                            Adversary Case No.
                                                            20−04064−drd
 v.

 Carol Linda Dille
    Defendant(s)

                                               JUDGMENT


The issues of this proceeding having been duly considered by the Honorable Dennis R. Dow , United States
Bankruptcy Judge, and a decision having been reached without a trial or hearing.



IT IS ORDERED AND ADJUDGED: THAT the Clerk is directed to enter a default judgment denying the discharge
of the Defendant, Carol Linda Dille, with respect to all debts incurred prior to the filing of Bankruptcy Case
18−42994.




                                                            By: /s/ Dennis R. Dow
                                                                United States Bankruptcy Judge




Date of issuance: 1/28/21

Court to serve
